United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Brunswick, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael D. Overman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1029
Issued: February 22, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2021 appellant, through counsel, filed a timely appeal from January 6 and
March 25, 2021 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to expand the acceptance
of her claim to include degenerative changes at C3-7 and chronic radiculopathy causally related to
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

her accepted August 19, 2000 employment injury; and (2) whether OWCP has met its burden of
proof to terminate appellant’s wage-loss compensation and medical benefits, effective
September 17, 2020, as she no longer had disability or residuals causally related to the accepted
August 19, 2000 employment injury.
FACTUAL HISTORY
On August 21, 2000 appellant, then a 46-year-old postal inspector, filed a claim for
traumatic injury (Form CA-1) alleging that on August 19, 2000 she sustained a cervical strain and
concussion when her vehicle was struck by another motor vehicle while in the performance of
duty. She stopped work on August 22, 2000. OWCP paid appellant wage-loss compensation on
the supplemental rolls, as of October 7, 2000, and on the periodic rolls as of June 16, 2002.
In medical reports dated April 8, 2015 and December 27, 2017, Dr. Roa S. Pasupuleti, an
attending Board-certified neurologist, noted appellant’s history of injury in August 2000. He
performed a physical examination and reviewed the results of magnetic resonance imaging (MRI)
scans and electromyogram/nerve conduction velocity (EMG/NCV) studies. Dr. Pasupuleti noted
degenerative changes at C3-4, C4-5, C5-6, and C6-7, central disc herniations at C5-6 and C6-7,
small osteophyte or disc bulge at T1-2, and chronic radiculopathy of the thoracic and cervical
spines. In his April 8, 2015 report, he related that appellant suffered a cervical strain, as well as
upper thoracic strain due to the August 19, 2000 employment injury. Dr. Pasupuleti further opined
that she suffered thoracic spine strain and disc bulges, “which could be related to the motor vehicle
accident (MVA).” In his December 27, 2017 report, he related that appellant had pain and sensory
symptoms due to radiculopathy in the thoracic and cervical spine, which were directly related to
her injuries sustained in the “work[-]related MVA.” Dr. Pasupuleti advised that appellant was
unable to work. He determined that she had reached maximum medical improvement.
On January 20, 2020 OWCP referred appellant, along with a statement of accepted facts
(SOAF), the medical record, and a series of questions to Dr. Andrea Reznik, a Board-certified
neurologist, for a second opinion examination to determine whether she had any remaining
residuals and disability due to her accepted August 19, 2000 employment injury.
In a February 5, 2020 report, Dr. Reznik noted her review of the SOAF, appellant’s medical
records, and her physical examination findings. She related that appellant had current complaints
of pain in her cervical spine and thoracic spine, weakness in her right upper extremity, and a tight
feeling in her back with headaches. On cranial nerve examination, Dr. Reznik observed pupils
that were equal and reactive to light. Extraocular movements were full without nystagmus or
diplopia. Visual ﬁelds were full to confrontation. Fundi were benign. Facial symmetry was intact.
On motor examination Dr. Reznik observed 5/5 strength. She reported that her sensory
examination revealed some subjective decreased sensation on the right compared to the left.
Coordination was grossly intact on ﬁnger to nose. Gait was normal. Deep tendon reﬂexes were
2+ and symmetrical. Dr. Reznik noted that appellant’s accepted conditions were cervical strain
and concussion; however, she advised that appellant had no residuals of her accepted conditions
based on the cervical and thoracic spine MRI scan findings. She opined that appellant’s current
findings were age related. Dr. Reznik advised that no other medical conditions were found on
examination. She found that appellant had no disability due to her accepted conditions and she

2

was able to return to full-time, full-duty work as a postal inspector. Dr. Reznik concluded that no
further medical treatment was needed.
By letter dated March 16, 2020, OWCP requested that Dr. Reznik review Dr. Pasupuleti’s
December 27, 2017 report and provide an opinion as to whether the acceptance of appellant’s
claim should be expanded to include the cervical conditions diagnosed by Dr. Pasupuleti and
whether she had any continuing employment-related disability.
In a March 24, 2020 addendum report, Dr. Reznik found that there was no objective
evidence to support appellant’s diagnosis of cervical degenerative disease as causally related to
the accepted employment injury. She noted that appellant was a 66-year-old woman and that these
degenerative changes were consistent with her age. Therefore, Dr. Reznik opined that the
degenerative changes were not caused or affected by the August 19, 2000 employment injury. She
disagreed with the opinion of Dr. Pasupuleti that appellant’s chronic radiculopathy in the cervical
and thoracic areas was directly related to her accepted injuries. Dr. Reznik explained that
degenerative changes were not unusual and were age related. She further explained that there was
no objective evidence of these degenerative changes on physical examination. Therefore,
Dr. Reznik concluded that the evidence did not support that these cervical and thoracic conditions
were caused or affected by the accepted employment injury.
OWCP, in an April 16, 2020 development letter, informed appellant of the deficiencies in
the medical evidence regarding expansion of the acceptance of her claim and advised her of the
evidence needed to establish additional diagnosed conditions as work related. It afforded appellant
30 days to respond. No additional evidence was received.
In a July 30, 2020 decision, OWCP denied the expansion of the acceptance of appellant’s
claim to include additional diagnoses of degenerative changes at C3 -4, C4-5, C5-6, and C6-7,
central disc herniations at C5-6 and C6-7, and chronic radiculopathy of the thoracic and cervical
spines. It found that the medical evidence of record failed to establish that the additional conditions
were causally related to the accepted August 19, 2000 employment injury.
On August 5, 2020 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review regarding the July 30, 2020 decision.
By notice dated August 6, 2020, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits based on Dr. Reznik’s opinion that the August 19,
2000 accepted conditions had ceased without residuals or disability. It afforded her 30 days to
submit additional evidence or argument challenging the proposed termination.
Appellant, through counsel, responded by letter dated August 20, 2020 disagreeing with
the proposed termination of appellant’s compensation benefits. He contended that Dr. Reznik’s
reports did not constitute the weight of the medical opinion evidence.
OWCP, by decision dated September 16, 2020, terminated appellant’s wage-loss
compensation and medical benefits, effective September 17, 2020. It found that the weight of the
medical evidence was represented by the reports of Dr. Reznik.

3

On October 6, 2020 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on February 4, 2021.
A hearing was held on November 12, 2020 regarding the expansion issue.
By decision dated January 6, 2021, an OWCP hearing representative affirmed the July 30,
2020 decision denying appellant’s request for expansion of her claim.
By decision dated March 25, 2021, a second OWCP hearing representative affirmed the
September 16, 2020 termination decision.
LEGAL PRECEDENT -- ISSUE 1
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.3
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 4 A physician’s opinion regarding a causal relationship between the
diagnosed condition and the accepted employment injury must be based on a complete factual and
medical background. 5 Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s employment injury.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include degenerative changes at C3-7, and chronic radiculopathy causally related
to her accepted August 19, 2000 employment injury.
Appellant’s attending physician, Dr. Pasupuleti, in his April 8, 2015 and December 27,
2017 reports, opined that appellant sustained degenerative changes at C3-4, C4-5, C5-6, and C6-7,
central disc herniations at C5-6 and C6-7, small osteophyte or disc bulge at T1-2, and chronic
radiculopathy of the thoracic and cervical spines. In his April 8, 2015 report, he related that
appellant suffered a cervical strain, as well as upper thoracic strain due to the August 19, 2000
employment injury and he opined that appellant’s thoracic spine strain and disc bulges could be
related to the employment incident. In his December 27, 2017 report, Dr. Pasupuleti concluded
that appellant’s thoracic and cervical spine radiculopathy were directly related to her accepted
employment injury. He, however, failed to provide an opinion that appellant’s degenerative
changes from C3-7 and her diagnosed cervical disc herniations were causally related to the
3

R.J., Docket No. 17-1365 (issued May 8, 2019); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

4

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

5

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

Id. See also M.K., Docket No. 21-0520 (issued August 23, 2021).

4

accepted August 19, 2000 employment injury. The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship. 7 Insofar as Dr. Pasupuleti opined that appellant’s thoracic spine
sprain and disc bulges “could be related” to the accepted employment incident, the Board finds
that his opinion is speculative in nature. Inso-far as he opined that appellant’s thoracic and cervical
radiculopathy was related to the accepted employment injury, his opinion was conclusory in
nature. Dr. Pasupuleti did not describe the accepted August 19, 2000 employment incident in
detail or explain the pathophysiological process through which it could have caused these
additional conditions. The Board has held that a report is of limited probativ e value regarding
causal relationship if it does not contain medical rationale explaining how an employment incident
could have caused or aggravated a medical condition. 8 The Board has also held that a medical
opinion is of limited probative value if it is conclusory in nature.9 As such, these reports are,
therefore, insufficient to establish causal relationship.
In her February 5, 2020 report, Dr. Reznik noted that the degenerative changes revealed on
appellant’s cervical and thoracic spine MRI scans were age related. In a March 24, 2020
addendum report, after reviewing Dr Pasupuleti’s December 27, 2017 report, she continued to
opine that appellant’s cervical spine degenerative disc disease was not causally related to the
August 19, 2000 employment injury, but rather the diagnosed condition was age related.
Dr. Reznik again reasoned that there were no objective findings on examination to support that the
degenerative changes were caused or affected by the accepted employment injury. Accordingly,
the Board finds that OWCP properly relied on Dr. Reznik’s second opinion report in finding that
appellant had not established that her additional diagnosed conditions were causally related to the
accepted employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.10 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
7

See J.M., Docket No. 19-1926 (issued March 19, 2021); L.D., Docket No. 20-0894 (issued January 26, 2021);
T.F., Docket No. 18-0447 (issued February 5, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).
8

See A.M., Docket No. 19-1394 (issued February 23, 2021); V.D., Docket No. 20-0884 (issued February 12, 2021);
Y.D., Docket No. 16-1896 (issued February 10, 2017).
9

C.M., Docket No. 19-0360 (issued February 25, 2020).

10

See D.B., Docket No. 19-0663 (issued August 27, 2020); D.G., Docket No. 19-1259 (issued January 29, 2020);
R.P., Docket No. 17-1133 (issued January 18, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

the employment. 11 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.12
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.13 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition,
which require further medical treatment. 14
ANALYSIS -- ISSUE 2
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective September 17, 2020, as she no longer had disability
or residuals causally related to the accepted August 19, 2000 employment injury.
OWCP referred appellant to Dr. Reznik for a second opinion evaluation to determine the
status of appellant’s accepted cervical and head conditions and her work capacity.
In a February 5, 2020 report, Dr. Reznik opined that appellant had no residuals or disability
due to the August 19, 2000 employment injury, and no further medical treatment was needed. She
noted her review of the SOAF, appellant’s medical records, and her physical examination findings.
Dr. Reznik noted that appellant had current complaints of pain in her cervical and thoracic spines,
weakness in her right upper extremity, and a tight feeling in her back with headaches. She found
a normal cranial nerve examination and an essentially normal motor examination , with the
exception of subjective decreased sensation on the right compared to the left. Dr. Reznik found
no objective findings on examination to support residuals of the accepted conditions of cervical
strain and concussion. She, thus, opined that appellant had no disability due to the accepted
conditions and she could return to her date-of-injury position as a postal inspector.
Dr. Reznik based her opinion on a proper factual and medical history. She provided
physical examination findings and medical rationale for her opinion. Dr. Reznik provided a wellrationalized opinion based on medical evidence regarding the accepted conditions causally related
to appellant’s August 19, 2000 employment injury. Accordingly, the Board finds that OWCP

11

See D.G., id.; R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989);
Vivien L. Minor, 37 ECAB 541 (1986).
12

K.W., Docket No. 19-1224 (issued November 15, 2019); see M.C., Docket No. 18-1374 (issued April 23, 2019);
Del K. Rykert, 40 ECAB 284, 295-96 (1988).
13

A.G., Docket No. 19-0220 (issued August 1, 2019); A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58
ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); Furman G. Peake, 41 ECAB 361, 364 (1990).
14

K.W., supra note 12; see A.G., id.; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727
(2002); Furman G. Peake, id.

6

properly relied on Dr. Reznik’s second opinion report in terminating her wage-loss compensation
and medical benefits. 15
Dr. Pasupuleti failed to provide a well-rationalized opinion, with supporting objective
evidence, to explain why appellant had continuing residuals and disability or had additional
conditions due to her accepted conditions. While he provided examination findings in his reports,
he did not support his opinion of continued work-related residuals and disability with medical
reasoning in either report. 16 The Board has held that a medical report is of limited probative value
regarding a period of disability if it does not contain medical rationale explaining how such
disability was related to an accepted employment injury.17 Dr. Pasupuleti’s reports are, therefore,
of limited probative value and are insufficient to create a conflict with the opinion of Dr. Reznik.
As the weight of the evidence establishes that appellant had no further employment-related
residuals, disability, or need for medical treatment due to the accepted medical conditions, the
Board finds that OWCP met its burden of proof.
On appeal counsel contends that OWCP improperly denied the expansion of appellant’s
claim and improperly terminated her wage-loss compensation and medical benefits. As discussed,
however, Dr. Reznik provided rationale for her opinion that appellant had no further residuals,
disability, additional medical conditions, or need for medical treatment due to her accepted work
injury. Dr. Pasupuleti failed to sufficiently explain how she had continued employment-related
residuals, disability, or need for treatment for her accepted cervical and head conditions.
Consequently, his opinion is insufficient to create a conflict with the opinion of Dr. Reznik.18
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim be expanded to include degenerative changes at C3-7, and chronic
radiculopathy causally related to her accepted August 19, 2000 employment injury. The Board
also finds that OWCP met its burden of proof to terminate appellant’s wage-loss compensation
and medical benefits, effective September 17, 2020, as she no longer had disability or residuals
causally related to the accepted August 19, 2000 employment injury.

15

R.P., Docket No. 20-0891 (issued September 20, 2021); K.W., supra note 12; N.G., Docket No. 18-1340 (issued
March 6, 2019); A.F., Docket No. 16-0393 (issued June 24, 2016).
16

V.D., Docket No. 19-0979 (issued February 5, 2020); T.W., Docket No. 18-1573 (issued July 19, 2019); A.G.,
Docket No. 18-0479 (issued November 7, 2018).
17

V.D., id.; D.L., Docket No. 19-0900 (issued October 28, 2019); Y.D., supra note 8; C.M., Docket No. 14-0088
(issued April 18, 2014).
18

See K.L., Docket No. 17-2003 (issued April 16, 2018); S.P., Docket No. 16-0341 (issued November 7, 2016).

7

ORDER
IT IS HEREBY ORDERED THAT the January 6 and March 25, 2021 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 22, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

